UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4334


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM ANDREW COX,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:13-cr-00478-CMC-1)


Submitted:   December 17, 2014              Decided:   December 19, 2014


Before MOTZ and     DUNCAN,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kimberly H. Albro, Research & Writing Specialist, FEDERAL PUBLIC
DEFENDER’S OFFICE, Columbia, South Carolina, for Appellant.
William   N.  Nettles,  United   States  Attorney,   William  K.
Witherspoon, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William Andrew Cox appeals his conviction pursuant to

a    guilty    plea    to    dealing      in   firearms       without   a    license,     in

violation      of     18    U.S.C.   §§    922(a)(1)(A),        923(a),      924(a)(1)(D)

(2012).       Cox argues that the district court erred by failing to

sua sponte hold a competency hearing and by denying his motion

to withdraw his guilty plea.                We affirm.

               Cox first argues that the district court should have

ordered   a     competency        hearing      sua    sponte    due   to    Cox’s   mental

condition.       A district court must order a competency hearing sua

sponte    “if       there    is    reasonable         cause    to   believe      that    the

defendant may presently be suffering from a mental disease or

defect rendering him mentally incompetent to the extent that he

is    unable    to    understand       the     nature    and    consequences        of   the

proceedings against him or to assist properly in his defense.”

18 U.S.C. § 4241(a) (2012).               To show error in failing to order a

competency hearing, “the defendant must establish that the trial

court ignored facts raising a bona fide doubt regarding [his]

competency.”         United States v. Moussaoui, 591 F.3d 263, 291 (4th

Cir. 2010) (internal quotation marks omitted).                             Our review of

the record establishes that Cox was capable of understanding the

nature    and       consequences       of      the     proceedings         and   assisting

properly in his own defense.                   Accordingly, we conclude that the

district court         did    not    abuse      its    discretion     in    declining     to

                                               2
order a competency hearing sua sponte.                   See United States v.

Bernard,   708 F.3d 583,    592    (4th   Cir.)   (stating     standard     of

review), cert. denied, 134 S. Ct. 617 (2013).

            Cox also challenges the district court’s denial of his

motion to withdraw his guilty plea.                A defendant does not have

an absolute right to withdraw a guilty plea.                     United States v.

Bowman,    348 F.3d 408,    413    (4th    Cir.   2003).       Rather,     the

defendant bears the burden of “show[ing] a fair and just reason

for . . . withdrawal.”            Fed. R. Crim. P. 11(d)(2)(B); see United

States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991) (discussing

six factors courts consider in making such determination); see

also United States v. Sparks, 67 F.3d 1145, 1154 (4th Cir. 1995)

(holding that only first, second, and fourth Moore factors can

justify withdrawal and that other factors can merely support

presumption      against    it).         Here,   Cox   presented    only   his    own

testimony in support of withdrawal, and the district court found

that   testimony     lacking       in    credibility.       We     defer   to    this

determination.      See, e.g., United States v. McGee, 736 F.3d 263,

270-71 (4th Cir. 2013), cert. denied, 134 S. Ct. 1572 (2014).

Therefore, we conclude that the district court did not abuse its

discretion in denying Cox’s motion to withdraw his plea.                          See

United States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012)

(stating standard of review).



                                           3
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4